DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 08 December 2021.
The amendment filed 08 December 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 9, 12, 18, 21, and 23 were amended in the amendment filed 08 December 2021.
Claims 1-8 are withdrawn from consideration.
Claims 9, 12 18, and 21-25 are pending before the Office and currently examined.
Double Patenting
Applicant is advised that should claim 23 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DiMatteo (US 6,084,173; hereinafter “DiMatteo”) in view of Marshall (US 2005/0109386 A1; hereinafter “Marshall”), Matsumoto (US 2013/0213460 A1; hereinafter “Matsumoto”), and DeMeo (article entitled Thermophotovoltaics: An Alternative to and Potential Partner with Rectenna Energy Harvesters; hereinafter “DeMeo”). Additional evidence shown by DeMeo and Definitions: Rectenna (hereinafter “Rectenna”) is relied upon by the Examiner.
Regarding claims 9, 18, 22, and 23, DiMatteo teaches a method of converting thermal energy into electrical energy (abstract and Col. 2, lines 20-29), comprising: 
identifying a target wavelength for an energy converter (Col. 1, lines 16-31; Col. 2, lines 20-29; Col. 3, lines 1-18); 
selecting a radiator (heated surface emitter 1 with hot surface TH; col. 2, line 64-col. 3, line 3) having a design and material composition capable of emitting narrowband electromagnetic waves having the target wavelength when the radiator has been heated (Col. 1, line 58-Col. 2, line 2 and Col. 2, lines 20-29); 

constructing a converter-radiator assembly (see the figure) comprising the radiator (emitter with heated surface 1), a vacuum region (evacuated region in the figure), and the energy converter (semiconductor/PV cell shown in the figure), arranged in sequence, such that the vacuum region is disposed between the radiator and the energy converter (see the Figure showing the aforementioned elements in the recited order forming the assembly), wherein with the energy converter and radiator are separated by the desired distance and the radiator and energy converter oriented such that the radiator emits electromagnetic waves towards the energy converter (see the figure showing separation by desired distance and emitter heated surface 1 emitting electromagnetic waves towards receiver; Col. 2, line 64-Col. 3, line 18); 
capturing electromagnetic waves emitted from the radiator, by the energy converter (Col. 1, lines 16-31 and Col. 2, line 64-Col. 3, line 18); and 
converting the electromagnetic waves into direct current, by the energy converter (Col. 1, lines 16-31; Col. 3, lines 1-18. Additionally, as evidenced by DeMeo, a thermophotovoltaic converts electromagnetic radiation to DC current; see abstract on page 371),
wherein the desired distance is 0.25 to 2.5 times the wavelength of the emitted electromagnetic waves from the radiator (see Col. 1, line 59-Col. 2, line 2 and Col. 2, line 64-Col. 3, line 18, teaching spaces between the radiating solid and the energy converted being on the order of the wavelength and smaller than the wavelength exchanged and emitted from the emitter 1, thus overlapping the claimed range and meeting the limitations of instant claims 18 and 23; see MPEP 2144.05 I.).

Marshall teaches thermophotovoltaic generation systems (abstract and Fig. 1). Marshall teaches a vacuum chamber is placed between, and with surfaces contacting, a radiator (hot plate 110/emitter 120) and energy converter (PV cell 150/cold plate 114), and bound by bellows (112) to form a vacuum chamber allowing for the reduction of thermal conduction and convetion heat losses through air and to allow for higher operating temperatures while forming a long thermal path between the hot and cold elements to relieve thermal stresses (¶ 0025). Marshall further teaches the emitter may be heated by a variety of thermal sources, including solar and other types of known heat sources (¶¶ 0013 and 0022).
Similarly, Matsumoto also teaches thermophotovoltaic generation systems (abstract;  Figs. 1 and 4). Matsumoto teaches a vacuum vessel (11) is placed between, and with surfaces contacting, a heat-light conversion element (2, corresponding to a “radiator” within the definition set forth in the instant specification at ¶ 0087) and energy converter (power generation cell 3; ¶¶ 0043-0045, 0078-0079). Matsumoto teaches this configuration to form a vacuum vessel prevents energy of the system from being lost by convective and conductive f) using the known formula of λ=1/f) and allows for a high degree of efficiency of light conversion to electrical energy over other similar devices with other radiative energy methods (¶ 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of DiMatteo and use any of the variety of existing and known heat sources for the radiator, including solar heat, in order to heat the radiator/emitter to attain the sufficient temperature to allow for emission to the energy converter, as taught above by Marshall and Matsumoto. Furthermore, it would have been obvious to one of ordinary skill in the art to include the vacuum vessel to contain the evacuated area of DiMatteo and form an evacuated chamber in order to prevent significant heat losses through conduction and convection in the air, as taught by Marshall and Matsumoto above. It would have been obvious to one of ordinary skill in the art to use either of the vacuum chamber/vessel configurations of Marshall or Matsumoto as both contain the analogous elements in the same relative positions (see Marshall Fig. 1 and Matsumto Fig. 4). Additionally, it would have been obvious to one of ordinary skill in the art to use a target wavelength in the infrared spectrum in this configuration as Matsumoto teaches the configuration allows for a higher degree of efficiency of light conversion to electrical energy. 
However, modified DiMatteo is silent to the energy converter being specifically a rectenna including an antenna and a diode. The Examiner notes DiMatteo indicates the invention is not limited to photovoltaic semiconductor device (Col. 3, lines 26-31).
DeMeo teaches converting longer wavelengths of light to electricity, i.e. thermal to electrical energy, including thermophotovoltaics (TPV; abstract on page 371). DeMeo teaches rectennas can be used with TPV systems, offering the advantage of longer wavelength response and ease of fabrication for large area applications. DeMeo teaches a TPV system can replace the TPV diode with a rectenna, offering potential improvements over the individual technologies, including greater efficiency and lower system costs, allowing larger area harvesters (see section 17.2 on pages 375-376). DiMeo further teaches rectennas include an antenna and a rectifying diode (section 17.1 on page 371).
The devices of modified DiMatteo and DeMeo are analogous references in the field of thermophotovoltaics and thermal energy to electrical energy conversion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of modified DiMatteo and substitute the photocell, i.e. energy converter, with the rectenna as explicitly suggested and taught by DeMeo 
The Examiner notes that while modified DiMatteo is silent to the explicit steps of “converting the electromagnetic waves into alternating current, by the antenna of the rectenna; and converting the alternating current into direct current, by the diode of the rectenna”, the rectenna of the modified device inherently performs these functions. As evidenced by Rectenna, a rectenna includes an antenna and a rectifying diode as acknowledged by modified DiMatteo and DeMeo above. Rectenna further shows that alternating current (AC) is induced in the antenna of the rectenna from the portion of the electromagnetic spectrum the antenna is responsive to (e.g. microwaves in the case of Definitions.
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DiMatteo, Marshall, Matsumoto, and DeMeo as applied to claims 9 and 18 above, and further in view of Zeine (US 2013/0207604 A1; hereinafter “Zeine”).
Regarding claims 12 and 21, modified DiMatteo teaches the method of claims 9 and 18, the limitations of which are set forth above. While modified DiMatteo teaches current generation and output (see DiMatteo Col. 1, lines 16-31 and Col. 2, line 64-Col. 3, line 18; Marshall ¶¶ 0023, 0026; Matsumoto ¶ 0090), modified DiMatteo is silent to the step of supplying a device with the direct current produced by the rectenna of the modified device and method.
Zeine teaches wireless power transmission systems, including rectennas (abstract and ¶ 0032). Zeine teaches rectennas convert energy directly into direct current (DC) electricity, and thus can be used to rectify incoming energy and use to charge a battery or supply primary power to a device without needing to know the location of the device itself (¶ 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of modified DiMatteo and supply the produced DC to a device, e.g. a battery or electronic device powered by DC, in order to wirelessly power the device without the need to know the location of the device, as taught above by Zeine.
Claims 12, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DiMatteo, Marshall, Matsumoto, and DeMeo as applied to claims 9 and 18 above, and further in view of Brady (US 2013/0146117 A1; hereinafter “Brady”).

Brady teaches antenna and diode conversion systems (abstract and ¶ 0010). Brady teaches the produced DC current is supplied to an inverter and for AC conversion to power electronic equipment or introduced to the electrical grid (¶ 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of modified DiMatteo and supply the produced DC current to a device, i.e. an inverter, in order to convert the DC current to AC current and power equipment or provide power to the grid, as taught above by Brady.
Regarding claim 24, modified DiMatteo teaches the method of claim 9, the limitations of which are set forth above. However, modified DiMatteo is silent to the step of securing a rectenna element on a surface of the rectenna.  
Brady teaches resonant antennas with diodes for electromagnetic energy conversion to electricity (abstract and ¶ 0010). Brady teaches the antenna structure includes an element on a surface of the device (see e.g. element 201 on combination of 201/205/203; ¶ 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified DiMatteo and substitute the energy converting antenna structure of Brady for that of modified DiMatteo 
Regarding claim 25, modified DiMatteo teaches the method of claim 24, and further teaches the step of tuning the rectenna element to capture a specified wavelength of electromagnetic radiation by securing the rectenna element at a corresponding angle at which a lobe of radiation is emitted from the radiator (DeMeo teaches the rectennas are responsive to a specified wavelength, and the device of modified DiMatteo shows the converting element, i.e. rectenna in the modified device, is oriented at an angle under the radiator and therefore corresponds to a lobe of radiation emitted from the radiator as claimed broadly recited; see the Figure).
Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are not persuasive. 
Applicant does not address the double patenting objection presented on pages 2-3 of the Non-Final Action dated 08 September 2021. Therefore the objection is maintained.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified DiMatteo teaches the features of amended claims 9 and 18.
Applicant’s arguments which pertain to the instant grounds of rejection are answered below.
In response to applicant's arguments throughout the remarks against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on pages 8 and 10 that DiMatteo does not teach the particular wavelength or narrowband frequency claimed. The Examiner notes the feature is taught by Matsumoto as set forth in the rejection above.
Applicant argues on pages 8 and 11 that DeMeo teaches “thermophotovoltaics can replace rectennas at shorter wavelengths of less than 5 µm.” It appears Applicant is arguing that one would use a thermophotovoltaic device rather than a rectenna at shorter wavelengths. The Examiner respectfully disagrees. While DeMeo teaches “TPVs are more efficient at shorter wavelengths (less than 5 µm)” and that “rectennas are superior at longer wavelengths (greater than 5 µm)”, this does not negate the obviousness of using a rectenna in the same capacity at a lower wavelength as DeMeo acknowledges that a rectenna will still function at the shorter wavelength, and thus does not discredit, criticize, or otherwise disparage using a rectenna at a shorter wavelength.
Applicant further argues on page 8 (and summarized on page 11) that “[a]ccording to DeMeo, rectennas show promise at frequencies of 30 [THz] (10 µm) but not at optical frequencies”. The Examiner notes that this frequency and wavelength are explicitly included within the claim scope of “infrared spectrum” given Applicant’s definition of the term in the instant specification at ¶ 0083 as being from 700 nm and 1 mm (430 THz to 300 GHz)”. Thus this argument is not persuasive.
Applicant further argues on page 8 (and summarized on page 11) that DeMeo contemplates broadband rectennas that are inefficient; the Examiner notes the current grounds of rejection addresses the narrowband limitation and thus modified DiMatteo teaches the feature.
Applicant argues on page 8 (and summarized on page 11) that Marshall teaches away from the infrared spectrum since “’many cells must be connected in series to generate a sufficiently high output voltage for efficient power conversion,’ such uses are inefficient and are costly to manufacture”. The Examiner respectfully disagrees. Marshall is not relied upon for teaching the infrared spectrum in modified DiMatteo above, which is instead taught by Matsumoto. Furthermore, while Marshall does acknowledge some disadvantages of the infrared spectrum, Marshall does not disparage, discredit, or discourage, the use of the infrared spectrum. As Marshall teaches it is known that thermophotovoltaic systems use the infrared spectrum, devices would still compatible, and thus work, with the infrared spectrum and thus does not rise to the level of teaching away; see MPEP 2123. Furthermore, as shown by Matsumoto in the rejection above, the use of an infrared selective radiator can increase the efficiency of the light to electricity conversion, and thus the totality of the evidence supports a finding of obviousness of using the infrared spectrum.
Applicant further argues Marshall does not teach a rectenna (see pages 8 and 11); the examiner notes the Marshall reference is not relied upon for teaching a rectenna, which is instead taught by DeMeo in the rejection above.
Applicant further argues on page 8 that Marshall does not teach “the vacuum chamber in contact with each of the hot plate and cold plate, but rather, the hot plate and the cold plate 
Applicant argues on page 9 (and summarized on page 11) with respect to claims 12 and 21 that Brady “fails to teach the initial conversion of electromagnetic radiation to alternating current, and the subsequent conversion of alternating current to direct current… [and] teaches away from such conversion, as the only mention of alternating current in Brady is in the conversion of direct current to alternating current via a power inverter for use in an electrical grid”. The Examiner respectfully disagrees. The conversion of AC to DC via the rectenna is taught by modified DiMatteo with respect to claims 9 and 18 and thus Brady is not required to teach such feature. Furthermore, Brady teaches the use of antenna and diode systems for conversion of the inherent DC power generated by a rectenna into alternating current (AC). As the power transmission of a rectenna is wireless and location independent, it is thus not a teaching away to convert the generated DC power to AC power using an inverter when many devices are known to use AC power.
Applicant argues on page 11 that the rejection “improperly distilled the claimed invention down to its ‘gist’ or ‘thrust’ in disregarding the specific steps of the claimed method, as well as the order of the claimed method… [and that] none of the prior art, alone nor in combination, teach the specific steps… recited in the claimed method”. The Examiner respectfully disagrees. While Applicant contends the rejection improperly distills the invention to its “gist” or “thrust”, Applicant does not state which limitations were ignored or not addressed. The limitations of the claim are considered in their entirety and addressed as set forth in the rejection above. 
Applicant argues on page 12 that the modification to include the bellows of  Marshall to form the vacuum chamber would “result in DiMatteo being incapable of and adjustment of the gap therebetween” and thus render the prior art unsatisfactory for its intended purpose. The Examiner respectfully disagrees. Marshall explicitly teaches the vacuum chamber is formed using bellows (¶ 0025), and that the bellows allow for relief of thermal stresses, i.e. allow for some movement to relieve the thermal stresses. Additionally, as evidenced  by MW Components (article entitled “Metal Bellows”; hereinafter “Metal Bellows”), the bellows of Marshall in modified DiMatteo forming the vacuum chamber would be a “flexible metal component that acts as a leak-tight seal… [that] are designed to compress, extend, or bend to absorb axial and angular movement”. Thus, the bellows relied upon to form the walls of the vacuum chamber in modified DiMatteo are capable of moving and thus would allow for the gap adjustment desired by DiMatteo.
Applicant further argues on pages 12-13 that Brady “teaches the use of direct current, and the only energy conversion that Brady teaches related to alternating current is the opposite 
Applicant’s arguments with respect to claims dependent from independent claims 9 and 18 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726